Citation Nr: 0303414	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2001, the RO granted service connection 
for PTSD and assigned an initial 30 percent evaluation 
effective to the date of claim.  An October 2001 RO decision 
denied entitlement to TDIU.  In June 2002, the veteran 
testified via videoconference hearing before C.W. Symanski, 
who is the Veteran's Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b).  In August 2002, the Board conducted 
additional development of the claim pursuant to its authority 
under 38 C.F.R. § 19.9(a)(2).


FINDING OF FACT

The veteran's PTSD more nearly results in total social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991);38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002).

2.  The veteran is in receipt of a schedular 100 percent 
rating for PTSD; therefore, he is precluded from receipt of a 
total compensation rating based on individual 
unemployability.  38 C.F.R. § 4.16 (2002); VAOPGCPREC 6-99 
(June 7, 1999); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
rating for his PTSD.  According to his statements and 
testimony of record, he reports PTSD symptoms which include 
depressive episodes, intrusive thoughts of combat, 
flashbacks, nightmares, sleep disturbance, occasional anger 
outbursts, concentration difficulty, strained marital and 
familial relations, social isolation and anhedonia.  His 
spouse's testimony corroborates his report of symptomatology.

As first reflected in a March 1998 VA PTSD examination 
report, the veteran discontinued working in 1993 due to 
vision problems and had become more irritable as a result of 
his loss of independence.  He felt close to his family and 
denied emotional numbing.  His mental status examination 
resulted in diagnoses of moderate, single episode major 
depressive disorder and partial PTSD.  It was noted that the 
exacerbation of his PTSD symptoms might have been due to the 
amount of unstructured time following his loss of employment 
and his inability to pursue leisure interests.  He was 
assigned a Global Assessment of Functioning (GAF) Score of 
60.

Subsequently, VA clinical records record the veteran's 
complaint of loneliness and chronic depression.  He led a 
restricted life with not outlets, and was not much inclined 
to change.  By letter dated February 1999, the veteran's 
treating VA psychiatrist indicated that the veteran was 
undergoing regular treatment for frequent, distressing 
symptoms of PTSD. 

VA PTSD examination in April 1999 reflected the veteran's 
report of stressful marital relations due to frequent 
disagreements.  He felt close to his children and 
grandchildren, though he acknowledged becoming irritable and 
yelling towards them at times.  He preferred to avoid people 
in public and was "not a people person."  He also reported 
continued problems with moderate depressive symptoms, anger, 
irritability, nightmares and intrusive thoughts, and sleep 
difficulty.  He was given diagnoses of recurrent episodes of 
moderate depressive disorder and moderate partial PTSD 
symptoms, and assigned a GAF score of 55.  The same diagnoses 
and GAF score were continued following VA PTSD examination in 
June 1999.  By letter dated February 2000, the veteran's 
treating VA psychiatrist noted that the veteran continued to 
remain depressed and isolated with intrusive thoughts and 
nightmares despite 400 mg. of Nefazodone and regular therapy.  
By letter dated August 2000, the veteran's treating VA 
psychiatrist described the veteran's PTSD as chronic and 
severe.  

VA PTSD examination in December 2000 revealed the veteran's 
continued complaint of a strained marital relationship 
characterized by frequent arguments.  He indicated that his 
wife was upset at his lack of interest in social and 
recreational activities, and accused him of alienating 
himself from other people.  He admitted that he didn't always 
want his family members to visit.  He had one male friend 
with whom he spoke to occasionally, but he otherwise 
described a "dead existence."  He had been prescribed 100 
mg. of Nefazodone three times daily, and admitted to 
increased alcohol usage sufficient to induce sleep.  He 
reported an increase in anxiety, intrusive thoughts and 
avoidant symptoms since his last evaluation.  He was given 
diagnoses of recurrent, moderate episodes of major depressive 
disorder, alcohol abuse, and anxiety disorder not otherwise 
specified (NOS).  He was assigned a GAF score of 52.

By letter dated December 2000, the veteran's treating VA 
psychiatrist provided opinion that the veteran was 
unemployable due to chronic and severe PTSD.

By means of a rating decision dated May 2001, the RO granted 
service connection for PTSD and assigned an initial 30 
percent evaluation effective January 30, 1998.  Subsequently, 
the veteran appealed the RO's assignment of his initial 
evaluation, and filed a claim for TDIU.

By letter dated May 2001, the veteran's treating VA 
psychiatrist again provided opinion that the veteran was 
unemployable due to his PTSD.

VA PTSD examination in June 2001 noted the veteran's 
concession that his being legally blind had an impact on his 
social functioning.  He had only a few friends and engaged in 
few activities.  He continued to have marital difficulties 
with daily use of alcohol.  He believed his irritability 
prevented him from being employable.  He was somewhat 
inconsistent when describing his ability to concentrate and 
having nightmares.  His mental status examination and 
psychological testing resulted in diagnoses of dysthymic 
disorder, PTSD and alcohol abuse.  He was assigned a GAF 
score of 55 which, according to the examiner, was consistent 
with serious impairment.  In an addendum dated July 2001, the 
examiner offered opinion that the veteran's unemployability 
was attributable to his legal blindness and not his PTSD 
symptomatology.

By letter dated June 2002, the veteran's treating VA 
psychiatrist provided opinion that the veteran's chronic and 
severe PTSD continued to deteriorate despite regular 
treatment.  The examiner also opined that the veteran "has 
been unable to work for ten years and is permanently and 
totally unemployable.  GAF 35."  In October 2002, this 
examiner noted a GAF score of 45 in the veteran's VA 
treatment records.

In January 2003, the veteran underwent VA PTSD examination 
with benefit of review of his claims folder.  His mental 
status examination resulted in diagnoses of chronic PTSD with 
secondary anxiety and depression, and alcohol abuse, and 
assigned a GAF score of 45.  The examiner summarized the 
findings and offered opinion as follows:

Veteran complains of rather classic PTSD 
symptoms, which he has had since his military 
service in the early '50's and which for him 
seemed to be increasing in recent years.  He 
describes recurrent and intrusive and 
distressing recollections and dreams of his 
military experiences and often relives those 
experiences while reading the paper or 
listening to the news.  Events of TV, as well 
as loud noises often trigger reminders and he 
startles easily.  While never being very 
social, he notes increasing marked decreased 
interest and limitation of activities over the 
years.  He exhibits significant restricted 
affect and has persistent thoughts of death, 
as well as chronic insomnia, irritability, and 
impaired concentration.

Today's mental status examination revealed an 
extremely anxious and moderately depressed 
white male with very constricted affect.  He 
showed no evidence of any psychosis, but did 
show some impairment of concentration.  His 
alcohol intake has increased which may or may 
not be affecting his daily routine.  I would 
still rate him competent to handle his 
finances.  He should continue to come in for 
his treatment at the PTSD clinic here.

In reviewing the veteran's case, I feel that 
it is least as likely as not that his current 
psychological symptoms, which are derived from 
his service-connected PTSD should prevent him 
from obtaining or maintaining gainful 
employment at this time.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The RO has rated the veteran's PTSD as 30 percent disabling 
under Diagnostic Code 9411.  This rating represents 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks (weekly of less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale of 0-
100 reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2002).

A GAF score of 100 represents superior functioning without 
any symptoms.  A GAF score of 30 is defined as behavior 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The veteran claims that the evidence of record supports a 100 
percent schedular rating effective to the date of claim.  His 
VA PTSD examinations prior to 2003 have described his 
symptomatology as moderate to serious in degree as reflected 
in GAF scores ranging from 52-60.  His June 2003 PTSD 
examination, however, resulted in opinion that it was least 
as likely as not that the veteran's current PTSD 
symptomatology prevented him from obtaining or maintaining 
gainful employment.  The veteran's treating VA psychiatrist 
since the inception of this appeal has described his PTSD 
symptomatology as chronic, and severe.  In a letter dated 
June 2002, this psychiatrist provided opinion that the 
veteran had been unemployable for the last ten years due to 
his PTSD with a current GAF score of 35.

Based upon the above, the Board finds that, with application 
of the benefit of the doubt rule, the evidence of record 
establishes that the veteran's PTSD has resulted in total 
social and occupational impairment since the date of claim.  
The Board places the greatest probative weight on the 
findings and opinion of the veteran's treating VA 
psychiatrist who, through regular treatment during the appeal 
period, finds that the veteran has been unemployable due to 
PTSD since at least 1998.  Essentially, the examiner has 
stated that the veteran's social and occupational functioning 
has been totally impaired due to PTSD.  The Board, therefore, 
grants a 100 percent schedular rating for PTSD.

The record reflects that the veteran filed his claim for TDIU 
following his grant of service connection for PTSD and appeal 
of the assignment of his initial 30 percent rating.  The 
regulations for a claim of TDIU provide that such a rating 
may be assigned where the schedular rating is less than 
total.  38 C.F.R. § 4.16(a) (2002).  In light of the fact 
that the Board has granted a 100 percent schedular evaluation 
for PTSD, the veteran may not be awarded a TDIU rating.  
VAOPGCPREC 6-99 (June 7, 1999).  See Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100%"); Green v. West, 
11 Vet. App. 472 (1998).  Accordingly, the Board must deny 
the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied due to the absence of legal merit or 
entitlement under the law).

ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

